Citation Nr: 0313093	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  99-16 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for arthritis of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran had active service from November 1976 to March 
1977 and from August 1978 to April 1986.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Commonwealth of Puerto Rico.  In August 2001, the 
case was remanded to the RO for additional adjudication.  The 
case has been returned to the Board for further 
consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There is no medical evidence of arthritis of the knees 
during service or after service.


CONCLUSION OF LAW

Arthritis of the knees was not incurred in service nor is it 
due to service connected disability.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(a), 3.310(a), 3.326, 4.71a, Diagnostic Code 5003 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, it is noted that the veteran is 
currently service connected for status post right knee 
arthroscopy and medical meniscus tear, and patellofemoral 
chondritis left knee.  The veteran now specifically claims 
that he has arthritis of the knees secondary to the service 
connected disabilities of his knees.  As service connection 
has already been established for disabilities of the knees 
other than arthritis, this decision will be limited to the 
issue of whether service connection for arthritis of the 
knees should be granted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  
The disease entity must be identified and shown to be chronic 
during service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where a veteran served continuously for ninety (90) days or 
more and arthritis becomes manifest or is aggravated to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease or aggravation of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2002); 
67 Fed.Reg. 67,792 (November 7, 2002) (to be codified at 
38 C.F.R. §§ 3.307, 3.309(a)).

Service connection may be established for a disability that 
is the proximate result of a service-connected disability.  
38 C.F.R. § 3.310(a) (2002).  

The service medical records do not show a diagnosis of 
arthritis of the knees during service.  A June 1984 X-ray 
report shows that right knee bony structures and joint spaces 
were intact.  Accordingly, there is no evidence of arthritis 
of the knees during service.  38 C.F.R. § 3.303 (2002).

The veteran was discharged from service in April 1986.  The 
July 1986 VA examination report shows a diagnosis of 
patellofemoral chondritis.  A July 1986 report of VA X-rays 
of the knees indicates that there was no evidence of bone 
lesions or arthritic changes of the knees.  Accordingly, 
there is no evidence of arthritis of the knees within one 
year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a) 
(2002).

An April 1990 private left knee arthrogram shows no bone 
pathology although there was a tear of the medial meniscus.  
A September 1990 statement from a private physician indicates 
the veteran had a torn lateral meniscus of the right knee, 
and a torn medial and lateral meniscus of the left knee.  The 
veteran received a VA examination in August 1992 where knee 
injuries by history, and status post arthroscopy and 
meniscectomy of the right knee were diagnosed.  September 
1992 MRI [magnetic resonance imaging] studies of both knees 
were normal.  The veteran received private MRI studies of the 
knees in April 1994 with findings consistent with a lateral 
meniscus tear of the left knee and medial meniscus tear of 
the right knee.  The veteran received a VA examination in 
July 1994 where status post right knee arthroscopy, and right 
medial meniscus tear and left knee lateral meniscus tear by 
MRI were diagnosed.  The veteran received a VA examination in 
July 1998 where right and left patellofemoral chondritis, and 
status post right knee arthroscopy and right medial meniscus 
condition were diagnosed.  

The veteran contends that he has arthritis of the knees due 
to the service connected disabilities of his knees.  However, 
as a lay person, his opinion as to his medical diagnosis or 
causation is not probative evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Competent medical evidence of a 
diagnosis of arthritis is required.  Additionally, to rate a 
disability as arthritis under the Rating Schedule, X-ray 
findings of the condition are required.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002).  It necessarily follows that a 
diagnosis of arthritis must be established by imaging studies 
for service connection purposes.  However, none of the 
medical evidence or imaging studies in the record subsequent 
to service show that the veteran has arthritis of the knees.  
Therefore, he does not have a present disability of arthritis 
of the knees.  In the absence of a present disability of 
arthritis, there is no valid claim for service connection for 
arthritis of the knees as caused by service connected 
disability.  38 C.F.R. § 3.310(a) (2002); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  


The veteran did not have arthritis of the knees during 
service nor does he presently have arthritis of the knees.  
Accordingly, the preponderance of the evidence is against the 
claim for service connection for arthritis of the knees.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310(a), 4.71a, 
Diagnostic Code 5003 (2002).  

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA is liberalizing and is therefore applicable to this 
case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

The veteran was informed of the requirements for a grant of 
the benefit sought in the April 1999 statement of the case 
(SOC).  The (SOC) and supplemental SOC provided the veteran 
with a summary of the evidence in the record used for the 
determination.  An October 2001 VA letter to the veteran also 
advised him of the evidence needed to substantiate his claim.  
The January 2003 supplemental statement of the case advised 
the veteran of the VCAA and of the kind of evidence he was 
responsible for obtaining and the evidence VA was responsible 
for obtaining.  The veteran has received VA examinations and 
private medical records have been received.  Neither the 
veteran nor his representative have identified additional 
relevant evidence of probative value which has not already 
been sought and associated with the claims file.  
Accordingly, the facts relevant to this claim have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002). 


ORDER

Entitlement to service connection for arthritis of the knees 
is denied. 



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

